     Case: 7:20-cv-00036-DLB Doc #: 31 Filed: 03/31/21 Page: 1 of 8 - Page ID#: 241




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                  AT PIKEVILLE

CIVIL ACTION NO. 20-36-DLB

GREANEX LLC, et al.                                                         PLAINTIFFS


v.                      MEMORANDUM OPINION AND ORDER


RAINER TRIEM, et al.                                                     DEFENDANTS

                                    *** *** *** ***

         This matter is before the Court upon three Motions to Dismiss filed by pro se

Defendants Rainer Triem, Sotaco LLC, and Sotaco Inc. Limited. (Docs. # 7, 13, and 14).

Plaintiffs Greanex LLC, Uniper Global Commodities SE, and Uniper Global Commodities

North America LLC have responded in opposition. (Docs. # 11 and 15). Defendants

have filed replies. (Docs. # 16, 17, 18, and 19). The Motions are now ripe for the Court’s

review. For the reasons set forth below, the Motions to Dismiss are denied. In addition,

Defendant Sotaco LLC must obtain counsel or else face the possibility of default

judgment.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         This dispute arises from a joint venture gone wrong. Plaintiffs Uniper Global

Commodities SE and Uniper Global Commodities North America (collectively “Uniper”)

are global energy companies “active in the United States coal markets as well as other

global commodities markets.” (Doc. # 1 ¶ 24). In 2015, Uniper was approached by

Defendant Rainer Triem regarding a business venture. As alleged in the Complaint,

Triem held himself out as an expert in extracting commercially usable coal from piles of

                                            1
 Case: 7:20-cv-00036-DLB Doc #: 31 Filed: 03/31/21 Page: 2 of 8 - Page ID#: 242




waste coal, known as “gob piles.” (Id. ¶¶ 1, 25). Triem also claimed to have exclusive

rights to technology—specifically x-ray sorting machines—that allowed for cost-effective

extraction of usable coal from gob piles. (Id. ¶¶ 25-26). Together with Triem, Uniper

formed Greanex, an entity through which Triem would purportedly put his technology to

use on a larger scale. (Id. ¶¶ 26-27). As part of the agreement, Uniper would provide

financing for the development and operation of Greanex, and in exchange, Uniper would

have the exclusive right to purchase commercially saleable coal produced by Greanex.

(Id. ¶ 37). Sotaco LLC, an entity owned and controlled by Triem, had a 49% stake in

Greanex, while Uniper had a 51% stake. (Id. ¶ 27). Triem served as Greanex’s President,

“making him responsible for finding new gob pile sites, setting up such sites, awarding

contracts, submitting invoices, purchasing and deploying the x-ray sorting machines, and

managing the day-to-day operations at Greanex.” (Id. ¶ 30).

      Over the course of its business relationship with Triem, Uniper provided over $36

million to Greanex, all of which Uniper alleges Triem swindled through various fraudulent

schemes. (Id. ¶ 11). Uniper alleges, for example, that Triem fraudulently induced Uniper

to invest in the Greanex venture by misrepresenting Sotaco LLC’s capital contribution.

(Id. ¶¶ 35-36). Further, Uniper claims that Triem falsified the data regarding the amount

of coal Greanex was producing in order to induce Uniper to invest further capital in the

project. (Id. ¶¶ 4-5, 71-80). The Complaint also alleges that Triem defrauded Uniper by

diverting Greanex’s funds to Sotaco LLC and a related entity, Sotaco Inc. Triem allegedly

did this through a series of kickback schemes with contractors and the creation of fake

invoices. (Id. ¶¶ 52-58). Plaintiffs assert that “by the late fall of 2019, it had become

abundantly clear that Triem had committed a massive fraud and mismanaged Greanex



                                           2
 Case: 7:20-cv-00036-DLB Doc #: 31 Filed: 03/31/21 Page: 3 of 8 - Page ID#: 243




for his own benefit and at the expense of Greanex and Uniper.” (Id. ¶ 86).

       In March 2020, Plaintiffs sued Triem and the Sotaco entities, alleging violations of

the Racketeer Influenced and Corrupt Organizations Act (RICO) (Count I), conspiracy to

violate RICO (Count II), conspiracy to commit fraud (Count VII), and unjust enrichment

(Count VI). (Id. ¶¶ 87-102, 121-129). Plaintiffs also bring claims of fraud against Triem

(Count III), breach of fiduciary duty against Triem and Sotaco LLC (Count IV), and breach

of contract and aiding and abetting breaches of fiduciary duty against Sotaco Inc. (Counts

V and VIII). (Id. ¶¶ 103-120, 130-135).

       In April 2020, Triem and Sotaco LLC moved to dismiss the Complaint. (Doc. # 7).

In the Motion, Defendants state that “[d]ue to the actual corona virus pandemic situation

and a total loss of capital we are not able to instruct a lawyer now.” (Id. at 1). Triem and

Sotaco then make various assertions of misconduct by Uniper and blame Uniper for

Greanex’s failure. (Id. at 1-2). The Motion concludes with a one-line statement: “We don’t

think that this should be covered by law.” (Id. at 2). The Motion is signed by Rainer Triem

and Sotaco LLC. (Id.). Plaintiffs responded in opposition, arguing that the Motion is

legally insufficient and procedurally improper because the corporate Defendant, Sotaco

LLC, is not represented by counsel. (Doc. # 11). Defendants did not file a reply.

       Later, on June 29, 2020, Triem filed two Motions to Dismiss for Insufficient Process

and Insufficient Service of Process—one on behalf of himself and the other on behalf of

Sotaco Inc. (Docs. # 13 and 14). In the Motions, which are substantively identical, Triem

asserts generally that Plaintiffs did not follow the rules for service of a foreign party as

provided in the Hague Convention. (Docs. # 13 at 1-2 and 14 at 1-2). Triem appears to

argue specifically that Plaintiffs missed the deadline for service. (Docs. # 13 at 2 and 14



                                             3
  Case: 7:20-cv-00036-DLB Doc #: 31 Filed: 03/31/21 Page: 4 of 8 - Page ID#: 244




at 2). Neither Motion is signed by an attorney. In response, Plaintiffs argue that Triem

waived his service-of-process defense by failing to raise it in his initial Motion to Dismiss.

(Doc. # 15 at 4-6). As to Sotaco Inc., Plaintiffs argue that the Motion is procedurally

improper because a corporate entity may not appear in federal court without counsel. (Id.

at 6-7). In any event, Plaintiffs contend, there is no deadline for service of process under

the Hague Convention and therefore service is not untimely. (Id. at 7-9). Triem filed two

sets of reply memoranda. (Docs. # 16, 17, 18, and 19).             Accordingly, all three of

Defendants’ Motions to Dismiss are ripe for the Court’s review.

II.    ANALYSIS

       A.     Triem and Sotaco LLC’s Motion to Dismiss (Doc. # 7)

       Triem and Sotaco LLC’s Motion to Dismiss (Doc. # 7) fails for multiple reasons. To

start, as a non-natural person, Sotaco LLC may not appear in federal court without

counsel. See 28 U.S.C. § 1654; Doherty v. Am. Motors Corp., 728 F.2d 334, 340 (6th

Cir. 1984). Furthermore, Triem may not appear on behalf of Sotaco LLC as its president.

“A corporate officer may not appear in federal court on behalf of the corporation; rather,

the corporation must be represented by counsel.” SEC v. Merklinger, 489 F. App’x 937,

939-40 (6th Cir. 2012) (citing Taylor Steel, Inc. v. Keeton, 417 F.3d 598, 603 (6th Cir.

2005)). Accordingly, the Court will not entertain the Motion to Dismiss to the extent it is

brought pro se by Sotaco LLC and will only consider the Motion as brought by Triem in

his individual capacity. See id. at 940; Taylor Steel, Inc., 417 F.3d at 603.

       The Motion as it pertains to Triem is meritless. Triem merely disputes factual

allegations in Plaintiffs’ Complaint and makes no attempt to argue that those factual

allegations fail to state a claim. (Doc. # 7 at 1-2). Given that factual allegations in a



                                              4
 Case: 7:20-cv-00036-DLB Doc #: 31 Filed: 03/31/21 Page: 5 of 8 - Page ID#: 245




complaint must be taken as true, Republic Bank & Trust Co. v. Bear Stearns & Co., 683

F.3d 239, 247 (6th Cir. 2012), Triem has not carried his burden of showing that the

Complaint should be dismissed. Accordingly, Triem and Sotaco LLC’s Motion to Dismiss

(Doc. # 7) is denied.

       B.     Triem’s Motion to Dismiss (Doc. # 13)

       Triem’s Motion to Dismiss for Insufficient Process and Insufficient Service of

Process (Doc. # 13) also fails. As Plaintiffs correctly point out, this second Motion to

Dismiss is not authorized under the rules because it “rais[es] a defense or objection that

was available to the party but omitted from its earlier motion.” Fed. R. Civ. P. 12(g)(2).

Triem could—and should—have made his insufficient-process objection in his first Motion

to Dismiss filed on April 17, 2020. (Doc. # 7). Moreover, Triem waived any objection to

service of process by failing to include the objection in his earlier Motion to Dismiss. See

Fed. R. Civ. P. 12(h)(1)(A).

       Triem, in his reply, contends that he has not filed successive motions to dismiss

because the Motion on April 17th was made solely on behalf of Sotaco LLC. (Doc. # 18

at 1). However, nothing in the April 17th Motion indicates that it is made only by Sotaco

LLC. The signature line of the Motion lists both “Rainer Triem” and “Sotaco LLC.” (Doc.

# 7 at 2). In addition, the Motion uses the pronoun “we” throughout, and states at the top:

“please find our objection below.” (Id. at 1) (emphasis added).

       Even assuming that Triem’s Motion is procedurally proper and that his service-of-

process objection has not been waived, dismissal of the Complaint on this ground is not

warranted. Contrary to Triem’s contention, service of process is not untimely because

there is no deadline for service upon an overseas defendant such as Triem. The 90-day



                                             5
 Case: 7:20-cv-00036-DLB Doc #: 31 Filed: 03/31/21 Page: 6 of 8 - Page ID#: 246




time limit for service upon a defendant in Rule 4(m) “does not apply to service in a foreign

country under Rule 4(f).” Fed. R. Civ. P. 4(m). Although the Sixth Circuit has not spoken

directly on the matter, “[m]ost circuits having addressed the issue have held that ‘a

plaintiff’s complaint may be dismissed upon a showing that she failed to exercise diligence

in attempting to effectuate service on a foreign defendant.’” Gamboa v. Ford Motor Co.,

414 F. Supp.3d 1035, 1041 (E.D. Mich. 2019) (quoting Harris v. Orange S.A., 636 F.

App’x 476, 485-86 (11th Cir. 2015)). Here, Plaintiffs have demonstrated diligence in

attempting to serve Triem. As they explain, “Plaintiffs requested and obtained a certified

translation of the pleadings [in] German, and sent translated pleadings on August 19,

2020 to the applicable Central Authority in both Switzerland and Germany to account for

the inconsistency in the address offered by Triem and the address in Plaintiffs’ records.”

(Doc. # 28 at 5) (emphasis in original). After discovering that Triem is a resident of

Germany, Plaintiffs represent that they “are still waiting on the German Central Authority’s

certification that service has been effected.” (Id.). Accordingly, Triem’s Motion to Dismiss

for Insufficient Service of Process (Doc. # 13) is denied.

       C.     Sotaco Inc.’s Motion to Dismiss (Doc. # 14)

       Sotaco Inc.’s essentially identical Motion to Dismiss for Insufficient Process and

Insufficient Service of Process (Doc. # 14) similarly falls short. First, like Sotaco LLC,

Sotaco Inc. is not represented by counsel, and for this reason alone its Motion to Dismiss

cannot succeed. See Merklinger, 489 F. App’x 937, 940. The Motion also fails on the

merits, as Plaintiffs have demonstrated diligence in attempting to serve Sotaco Inc. under

the Hague Convention. In their brief, Plaintiffs detail the steps they have taken to serve

Sotaco Inc., a corporation based in Hong Kong, including translating the pleadings into



                                             6
  Case: 7:20-cv-00036-DLB Doc #: 31 Filed: 03/31/21 Page: 7 of 8 - Page ID#: 247




Chinese and mailing those documents to the Hong Kong Central Authority. (Docs. # 15

at 9 and 28 at 4-5). Accordingly, Sotaco Inc.’s Motion to Dismiss (Doc. # 14) is denied.

       D.      Failure to Obtain Counsel

       Finally, Defendant Sotaco LLC is warned that a failure to obtain counsel may result

in the entry of default judgment against it. Numerous courts within the Sixth Circuit have

held that default judgment is warranted when a corporate defendant fails to appear

through counsel. See, e.g., Silvertronic Ltd. v. Adaptive Interconnect Elecs., Inc., No.

1:18-cv-987, 2019 WL 3387449, at *2 (N.D. Ohio Mar. 1, 2019); State Farm Mut. Auto

Ins. Co. v. Edward L. Johnson, P.C., No. 11-13819, 2013 WL 2456006, at *1 (E.D. Mich.

June 6, 2013); Flagstar Bank, FSB v. A-1 Mortg. Servs., No. 10-11219, 2010 WL

3801925, at *1 (E.D. Mich. Sept. 22, 2010). Plaintiffs have provided proof of service as

to Defendant Sotaco LLC. (Docs. # 15-2 and 15-3). Accordingly, Defendant Sotaco LLC

must appear through counsel no later than forty-five (45) days from the date of entry

of this Order, or else Plaintiffs will be free to move for default judgment. In contrast to

Sotaco LLC, Defendant Sotaco Inc. has not yet been served, so it is spared from default

judgment for now. Nonetheless, Sotaco Inc. will need to appear through counsel in order

to defend itself in this litigation.

III.   CONCLUSION

       Accordingly, for the reasons set forth herein,

       IT IS ORDERED as follows:

       (1)     Defendants Rainer Triem and Sotaco LLC’s Motion to Dismiss (Doc. # 7) is

               hereby DENIED;




                                             7
 Case: 7:20-cv-00036-DLB Doc #: 31 Filed: 03/31/21 Page: 8 of 8 - Page ID#: 248




       (2)    Defendant Rainer Triem’s and Sotaco Inc.’s Motions to Dismiss for

              Insufficient Process and Insufficient Service of Process (Docs. # 13 and 14)

              are hereby DENIED; and

       (3)    Within forty-five (45) days from the date of entry of this Order, Sotaco

              LLC must obtain counsel or else Plaintiffs may move for default judgment.

       This 31st day of March, 2021.




J:\DATA\ORDERS\PikeCivil\2020\20-36 Order Denying MTD.docx




                                             8
